Exhibit 10.2

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

DRUGSTORE.COM, INC.



--------------------------------------------------------------------------------

This AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT dated as of the Effective
Date, between SILICON VALLEY BANK (“Bank”), whose address is 3003 Tasman Drive,
Santa Clara, California 95054 with a loan production office located at 4110
Carillon Point, Kirkland, Washington 98033 and DRUGSTORE.COM, INC. (“Borrower”),
whose address is 13920 SE Eastgate Way, Suite 300, Bellevue, Washington 98005
provides the terms on which Bank will lend to Borrower and Borrower will repay
Bank. The parties agree as follows:

1. ACCOUNTING AND OTHER TERMS. Accounting terms not defined in this Agreement
will be construed following GAAP. Calculations and determinations must be made
following GAAP. The term “financial statements” includes the notes and
schedules. The terms “including” and “includes” always mean “including (or
includes) without limitation,” in this or any Loan Document.

2. LOAN AND TERMS OF PAYMENT.

2.1 Promise to Pay. Borrower promises to pay Bank the unpaid principal amount of
all Credit Extensions and interest on the unpaid principal amount of the Credit
Extensions.

2.1.1 Equipment Advances.

(a) Bank has made advances (each an “Equipment Advance” and, collectively,
“Equipment Advances”) to Borrower, in an outstanding amount equal to $53,814.69
as of the Effective Date. Borrower shall not request nor receive any further
Equipment Advances.

(b) Interest accrues from the date of each Equipment Advance at the rate in
Section 2.3. Equipment Advances are payable in 24 equal monthly installments of
principal, and accrued interest, beginning on the 5th day of each month
following the respective Equipment Advance and ending 24 months thereafter
(each, the “Equipment Maturity Date”). Equipment Advances when repaid may not be
reborrowed.

(c) On the Equipment Maturity Date, with respect to each Equipment Advance,
Borrower will pay, in addition to the unpaid principal and accrued interest and
all other amounts due on such date with respect to such Equipment Advance, an
amount equal to the Final Payment.

2.1.2 Revolving Advances.

(a) Bank will make Advances not exceeding (i) the Committed Revolving Line,
minus (ii) the amount of all outstanding Letters of Credit (including drawn but
unreimbursed Letters of Credit), minus (iii) the Cash Management Services
Sublimit, minus (iv) the aggregate amount of any Advances which have been
converted into the Term Loan. Amounts borrowed under this Section may be repaid
and reborrowed prior to the Revolving Maturity Date.

(b) To obtain an Advance, Borrower must notify Bank by facsimile or telephone by
12:00 p.m. Pacific time on the Business Day the Advance is to be made. Borrower
must promptly confirm the notification by delivering to Bank the Payment/Advance
Form attached as Exhibit B. Bank will credit Advances to Borrower’s deposit
account. Bank may make Advances under this Agreement based on instructions from
a Responsible Officer or his or her designee or without instructions if the
Advances are necessary to meet Obligations which have become due. Bank may rely
on any telephone notice given by a person whom Bank believes is a Responsible
Officer or designee. Borrower will indemnify Bank for any loss Bank suffers due
to such reliance.

(c) The Committed Revolving Line terminates on the Revolving Maturity Date,
when, subject to the term out option described below, all Advances are
immediately payable.

(d) Notwithstanding the foregoing, Borrower may elect, upon 30 days prior
written notice to Bank, to convert any or all of the outstanding Advances into a
term loan (the “Term Loan”), provided that, at the time Borrower delivers any
such notice, Borrower shall pay to Bank a nonrefundable fee equal

 

1



--------------------------------------------------------------------------------

to one half of one percent (0.5%) of the amount of the Term Loan. Such notice
may only be delivered during the 60 days immediately prior to the Revolving
Maturity Date. On the first day of the month following the Term Loan Conversion
Date, Borrower shall pay any accrued but unpaid interest with respect to the
Term Loan and the Advances which were converted into the Term Loan. Beginning on
the first day of the next month, Borrower will repay the Term Loan in 36 equal
monthly installments of principal plus interest. On the date which is 36 months
from the first day of the month following the Term Loan Conversion Date,
Borrower shall repay all outstanding Term Loan principal and accrued interest.
Borrower may only request one Term Loan hereunder.

2.1.3 Letters of Credit Sublimit. Bank will issue or have issued Letters of
Credit for Borrower’s account not exceeding (i) the Committed Revolving Line
minus (ii) the outstanding principal balance of the Advances (including any
Advances which have been converted into a Term Loan) minus the Cash Management
Sublimit; however, the face amount of outstanding Letters of Credit (including
drawn but unreimbursed Letters of Credit) may not exceed $2,000,000. All Letters
of Credit shall be, in form and substance, acceptable to Bank in its sole
discretion and shall be subject to the terms and conditions of Bank’s form of
standard application and letter of credit agreement, which Borrower hereby
agrees to execute, including a fee equal to 1.15% per annum of the face amount
of each Letter of Credit. Borrower’s Letter of Credit reimbursement obligation
will be secured by unencumbered cash in a certificate of deposit at Bank on
terms acceptable to Bank at least five (5) Business Days prior to the Revolving
Maturity Date if such date is not extended by Bank. Borrower agrees to execute
any further documentation in connection with the Letters of Credit as Bank may
reasonably request.

2.1.4 Cash Management Services Sublimit. Borrower may use up to $500,000 for
Bank’s Cash Management Services, which may include merchant services, direct
deposit of payroll, business credit card, and check cashing services identified
in various cash management services agreements related to such services (the
“Cash Management Services”). All amounts Bank pays for any Cash Management
Services will be treated as Advances under the Committed Revolving Line.

2.1.5 Non-Formula Equipment Advance.

(a) On the Closing Date, Bank will make an advance (the “Non-Formula Equipment
Advance”) in an amount not to exceed $2,000,000. The Non-Formula Equipment
Advance may only be used to finance or refinance Equipment and software
purchased by Borrower between January 1, 2004 and the Effective Date.

(b) On January 1, 2005, Borrower shall pay all accrued interest with respect to
the Non-Formula Equipment Advance. The Non-Formula Equipment Advance shall be
payable in 36 equal monthly installments of principal, plus accrued interest,
beginning on February 1, 2005 and ending on January 1, 2008. The Facility B
Equipment Advance, or any portion thereof, when repaid may not be reborrowed.
Borrower may prepay the Non-Formula Equipment Advance, or any portion thereof,
by paying the applicable principal amount and any accrued interest thereon to
Bank, provided that, if the prepayment is made on or before the first
anniversary of the Effective Date, Borrower shall also pay a Make-Whole Premium
to Bank at the time of such prepayment.

(c) To obtain the Non-Formula Equipment Advance, Borrower must notify Bank (the
notice is irrevocable) by facsimile no later than 12:00 p.m. Pacific time 1
Business Day before the day on which the Non-Formula Equipment Advance is to be
made. The notice in the form of Exhibit B (Payment/Advance Form) must be signed
by a Responsible Officer or designee.

2.2 Termination of Commitment to Lend. Bank’s obligation to lend the undisbursed
portion of the Obligations will terminate if, in Bank’s sole discretion, there
has been a material adverse change in the general affairs, management, results
of operation, condition (financial or otherwise) or the prospect of repayment of
the Obligations, or there has been any material adverse deviation by Borrower
from the most recent business plan of Borrower presented to and accepted by Bank
prior to the execution of this Agreement.

2.3 Overadvances. If Borrower’s Obligations under Sections 2.1.2, 2.1.3, and
2.1.4 exceed the Committed Revolving Line at any time, Borrower must immediately
pay Bank the excess.

 

2



--------------------------------------------------------------------------------

2.4 Interest Rate, Payments.

2.4.1 Equipment Advances. Equipment Advances accrue interest on the outstanding
principal balance at a per annum fixed rate of 5.75%. After an Event of Default,
Obligations accrue interest at 5 percent above the rate effective immediately
before the Event of Default. Interest is computed on a 360 day year for the
actual number of days elapsed.

2.4.2 Additional Interest Rates; Payments.

(a) Interest Rate. (i) Advances accrue interest on the outstanding principal
balance at a per annum rate one quarter of one percentage point (0.25%) above
the Prime Rate; (ii) the Term Loan accrues interest on the outstanding principal
balance at a per annum rate equal to one half of one percentage point (0.50%)
above the greater of (A) the Prime Rate, as revised from time to time according
to the terms hereof, and (B) the Prime Rate as of the Term Loan Conversion Date,
and (iii) the Non-Formula Equipment Advance shall accrue interest on the
outstanding principal balance at a per annum rate equal to the greater of
(A) one half of one percentage point (0.5%) above the Prime Rate and (B) five
percent (5.0%). After an Event of Default, Obligations accrue interest at
5 percent above the rate effective immediately before the Event of Default. The
interest rate increases or decreases when the Prime Rate changes. Interest is
computed on a 360 day year for the actual number of days elapsed.

(b) Payments. Interest due on the Committed Revolving Line is payable on the
first day of each month. Payments received after 12:00 noon Pacific time are
considered received at the opening of business on the next Business Day. When a
payment is due on a day that is not a Business Day, the payment is due the next
Business Day and additional interest shall accrue.

2.4.3 Request to Debit Accounts. Bank may debit any of Borrower’s deposit
accounts including Account Number 3300380008 for principal and interest payments
or any amounts Borrower owes Bank when due. Bank will notify Borrower when it
debits Borrower’s accounts. These debits are not a set-off.

2.5 Fees. Borrower will pay:

(a) Facility Fee. A fully earned Facility Fee of $15,000 for the Committed
Revolving Line (which shall be non-refundable unless Borrower has complied with
Section 6.6 prior to March 31, 2005, in which case such amount shall be refunded
to Borrower), and a fully earned non-refundable Facility Fee of $10,000 for the
Non-Formula Equipment Advance; and

(b) Bank Expenses. All Bank Expenses (including reasonable attorneys’ fees and
reasonable expenses) incurred through and after the date of this Agreement, are
payable when due.

3. CONDITIONS OF LOANS.

3.1 Conditions Precedent to Initial Credit Extension. Bank’s obligation to make
the initial Credit Extension is subject to the condition precedent that it
receive the agreements, documents and fees it requires.

3.2 Conditions Precedent to all Credit Extensions. Bank’s obligations to make
each Credit Extension, including the initial Credit Extension, is subject to the
following:

(a) timely receipt of any Payment/Advance Form; and

(b) the representations and warranties in Section 5 must be materially true on
the date of the Payment/Advance Form and on the effective date of each Credit
Extension and no Event of Default may have occurred and be continuing, or result
from the Credit Extension. Each Credit Extension is Borrower’s representation
and warranty on that date that the representations and warranties of Section 5
remain true.

 

3



--------------------------------------------------------------------------------

4. CREATION OF SECURITY INTEREST.

4.1 Grant of Security Interest. Borrower grants Bank a continuing security
interest in all presently existing and later acquired Collateral to secure all
Obligations and performance of each of Borrower’s duties under the Loan
Documents. Except for Permitted Liens, any security interest will be a first
priority security interest in the Collateral. If this Agreement is terminated,
Bank’s lien and security interest in the Collateral will continue until Borrower
fully satisfies its Obligations.

4.2 Authorization of File. Borrower authorizes Bank to file financing statements
without notice to Borrower, with all appropriate jurisdictions, as Bank deems
appropriate, in order to perfect or protect Bank’s interest in the Collateral.

5. REPRESENTATIONS AND WARRANTIES. Borrower represents and warrants as follows:

5.1 Due Organization and Authorization. Borrower and each Subsidiary is duly
existing and in good standing in its state of formation and qualified and
licensed to do business in, and in good standing in, any state in which the
conduct of its business or its ownership of property requires that it be
qualified, except where the failure to do so could not reasonably be expected to
cause a Material Adverse Change. Borrower has not changed its state of formation
or its organizational structure or type or any organizational number (if any)
assigned by its jurisdiction of formation.

The execution, delivery and performance of the Loan Documents have been duly
authorized, and do not conflict with Borrower’s formation documents, nor
constitute an event of default under any material agreement by which Borrower is
bound. Borrower is not in default under any agreement to which or by which it is
bound in which the default could reasonably be expected to cause a Material
Adverse Change.

5.2 Collateral. Borrower has good title to the Collateral, free of Liens except
Permitted Liens or Borrower has Rights to each asset that is Collateral.
Borrower has no other deposit account, other than the deposit accounts described
in the Schedule. The Accounts are bona fide, existing obligations, and the
service or property has been performed or delivered to the account debtor or its
agent for immediate shipment to and unconditional acceptance by the account
debtor. The Collateral is not in the possession of any third party bailee (such
as at a warehouse). In the event that Borrower, after the date hereof, intends
to store or otherwise deliver the Collateral to such a bailee, then Borrower
will receive the prior written consent of Bank and such bailee must acknowledge
in writing that the bailee is holding such Collateral for the benefit of Bank.
All Inventory is in all material respects of good and marketable quality, free
from material defects.

5.3 Litigation. Except as shown in the Schedule, there are no actions or
proceedings pending or, to the Borrower’s knowledge, threatened by or against
Borrower or any Subsidiary in which a likely adverse decision could reasonably
be expected to result in damages or costs to Borrower or any Subsidiary of
$250,000 or more.

5.4 No Material Adverse Change in Financial Statements. All consolidated
financial statements for Borrower, and any Subsidiary, delivered to Bank fairly
present in all material respects Borrower’s consolidated financial condition and
Borrower’s consolidated results of operations for the period covered by such
statements. There has not been any material deterioration in Borrower’s
consolidated financial condition since the date of the most recent financial
statements submitted to Bank.

5.5 Solvency. The fair salable value of Borrower’s assets (including goodwill
minus disposition costs) exceeds the fair value of its liabilities; the Borrower
is not left with unreasonably small capital after the transactions in this
Agreement; and Borrower is able to pay its debts (including trade debts) as they
mature.

5.6 Regulatory Compliance. Borrower is not an “investment company” or a company
“controlled” by an “investment company” under the Investment Company Act.
Borrower is not engaged as one of its important activities in extending credit
for margin stock (under Regulations T and U of the Federal Reserve Board of
Governors). Borrower has complied in all material respects with the Federal Fair
Labor Standards Act.

 

4



--------------------------------------------------------------------------------

Borrower has not violated any laws, ordinances or rules, the violation of which
could reasonably be expected to cause a Material Adverse Change. None of
Borrower’s or any Subsidiary’s properties or assets has been used by Borrower or
any Subsidiary or, to the best of Borrower’s knowledge, by previous Persons, in
disposing, producing, storing, treating, or transporting any hazardous substance
other than legally. Borrower and each Subsidiary has timely filed all required
tax returns and paid, or made adequate provision to pay, all material taxes,
except those being contested in good faith with adequate reserves under GAAP.
Borrower and each Subsidiary has obtained all consents, approvals and
authorizations of, made all declarations or filings with, and given all notices
to, all government authorities that are necessary to continue its business as
currently conducted, except where the failure to do so could not reasonably be
expected to cause a Material Adverse Change.

5.7 Investments in Subsidiaries. Borrower does not own any stock, partnership
interest or other equity securities except for Permitted Investments.

5.8 Full Disclosure. No written representation, warranty or other statement of
Borrower in any certificate or written statement given to Bank (taken together
with all such written certificates and written statements to Bank) contains any
untrue statement of a material fact or omits to state a material fact necessary
to make the statements contained in the certificates or statements not
misleading. It being recognized by Bank that the projections and forecasts
provided by Borrower in good faith and based upon reasonable assumptions are not
viewed as facts and that actual results during the period or periods covered by
such projections and forecasts may differ from the projected and forecasted
results.

6. AFFIRMATIVE COVENANTS. Borrower will do all of the following for so long as
Bank has an obligation to lend, or there are outstanding Obligations:

6.1 Government Compliance. Borrower will maintain its and all Subsidiaries’
legal existence and good standing in its jurisdiction of formation and maintain
qualification in each jurisdiction in which the failure to so qualify would
reasonably be expected to cause a material adverse effect on Borrower’s business
or operations. Borrower will comply, and have each Subsidiary comply, with all
laws, ordinances and regulations to which it is subject, noncompliance with
which could have a material adverse effect on Borrower’s business or operations
or would reasonably be expected to cause a Material Adverse Change.

6.2 Financial Statements, Reports, Certificates.

(a) Borrower will deliver to Bank: (i) as soon as available, but no later than
30 days after the last day of each month, a company prepared consolidated
balance sheet and income statement covering Borrower’s consolidated operations
during the period certified by a Responsible Officer and in a form acceptable to
Bank; (ii) as soon as available, but no later than 120 days after the last day
of Borrower’s fiscal year, audited consolidated financial statements prepared
under GAAP, consistently applied, together with an unqualified opinion on the
financial statements from an independent certified public accounting firm
reasonably acceptable to Bank; (iii) within 5 days of filing, copies of all
statements, reports and notices made available to Borrower’s security holders or
to any holders of Subordinated Debt and all reports on Form 10-K, 10-Q and 8-K
filed with the Securities and Exchange Commission; (iv) a prompt report of any
legal actions pending or threatened against Borrower or any Subsidiary that
could result in damages or costs to Borrower or any Subsidiary of $250,000 or
more; and (v) budgets, sales projections, operating plans or other financial
information Bank reasonably requests.

(b) Within 30 days after the last day of each month, Borrower will deliver to
Bank with the monthly financial statements a Compliance Certificate signed by a
Responsible Officer in the form of Exhibit C.

(c) Allow Bank to audit Borrower’s Collateral at Borrower’s expense. Such audits
will be conducted no more often than every year unless an Event of Default has
occurred and is continuing.

6.3 Inventory; Returns. Borrower will keep all Inventory in good and marketable
condition, free from material defects. Returns and allowances between Borrower
and its account debtors will follow

 

5



--------------------------------------------------------------------------------

Borrower’s customary practices as they exist at execution of this Agreement.
Borrower must promptly notify Bank of all returns, recoveries, disputes and
claims, that involve more than $250,000.

6.4 Taxes. Borrower will make, and cause each Subsidiary to make, timely payment
of all material federal, state, and local taxes or assessments and will deliver
to Bank, on demand, appropriate certificates attesting to the payment.

6.5 Insurance. Borrower will keep its business and the Collateral insured for
risks and in amounts, as is consistently required in Borrower’s industry.
Insurance policies will be in a form, with companies, and in amounts that are
satisfactory to Bank in Bank’s reasonable discretion. All property policies will
have a lender’s loss payable endorsement showing Bank as an additional loss
payee and all liability policies will show the Bank as an additional insured and
provide that the insurer must give Bank at least 20 days notice before canceling
its policy. At Bank’s request, Borrower will deliver certified copies of
policies and evidence of all premium payments. Proceeds payable under any policy
will, at Bank’s option, be payable to Bank on account of the Obligations.

Statutory notice regarding insurance:

WARNING

Unless you provide us with evidence of the insurance coverage as required by our
contract or loan agreement, we may purchase insurance at your expense to protect
our interest. This insurance may, but need not, also protect your interest. If
the collateral becomes damaged, the coverage we purchase may not pay any claim
you make or any claim made against you. You may later cancel this coverage by
providing evidence that you have obtained property coverage elsewhere.

You are responsible for the cost of any insurance purchased by us. The cost of
this insurance may be added to your contract or loan balance. If the cost is
added to your contract or loan balance, the interest rate on the underlying
contract or loan will apply to this added amount. The effective date of coverage
may be the date your prior coverage lapsed or the date you failed to provide
proof of coverage.

This coverage we purchased may be considerably more expensive than insurance you
can obtain on your own and may not satisfy any need for property damage coverage
or any mandatory liability insurance requirements imposed by applicable law.

6.6 Primary Accounts. Borrower will maintain its primary depository and
operating accounts (excluding merchant services) with Bank, such accounts to be
established no later than June 30, 2005

6.7 Financial Covenants. Borrower will maintain:

(i) Cash Balance. At all times, a balance of unrestricted cash of at least
$15,000,000; and

(ii) EBITDA Loss. As of the last day of each month, Borrower’s EBITDA Loss for
the three months immediately preceding the date of measurement shall not exceed
$3,500,000.

6.8 Intellectual Property Rights. Borrower will (i) protect, defend and maintain
the validity and enforceability of the Intellectual Property and promptly advise
Bank in writing of material infringements and (ii) not allow any Intellectual
Property to be abandoned, forfeited or dedicated to the public without Bank’s
written consent.

6.9 Landlord Waivers. On or before April 1, 2005, (A) Borrower will deliver to
Bank an original Consent to Removal of Personal Property in form and substance
acceptable to Bank (a “Landlord Waiver”), duly executed and delivered by
Borrower’s landlord for its new headquarters office at One Bellevue Center, 411
108th Ave NE, 12th floor, Bellevue, WA 98004, and (B) Borrower will use its best
efforts to deliver a Landlord Waiver, duly executed and delivered by Borrower’s
landlord for its fulfillment centers located at each of the

 

6



--------------------------------------------------------------------------------

following addresses: (i) International Vision Direct-Distribution Center, 5500
Hovander Road, Ferndale, WA 98248, (ii) Exodus, 12301 Tukwila International
Boulevard, Tukwila, WA 98168, and (iii) drugstore.com, Distribution Ctr., 407
Heron Drive, Building A, Bridgeport, NJ 08014.

6.10 Further Assurances. Borrower will execute any further instruments and take
further action as Bank reasonably requests to perfect or continue Bank’s
security interest in the Collateral or to effect the purposes of this Agreement.

7. NEGATIVE COVENANTS. For so long as Bank has an obligation to lend or there
are any outstanding Obligations, Borrower shall not, without Bank’s prior
written consent (which shall be a matter of its good faith business judgment),
do any of the following:

7.1 Dispositions. Convey, sell, lease, transfer or otherwise dispose of
(collectively “Transfer”), or permit any of its Subsidiaries to Transfer, all or
any part of its business or property (including its intellectual property),
except for Transfers (i) of Inventory in the ordinary course of business;
(ii) of non-exclusive licenses and similar arrangements for the use of the
property of Borrower or its Subsidiaries in the ordinary course of business; or
(iii) of worn-out or obsolete Equipment.

7.2 Changes in Business, Ownership, Management or Locations of Collateral.
Engage in or permit any of its Subsidiaries to engage in any business other than
the businesses currently engaged in by Borrower or reasonably related thereto or
have a material change in its ownership of greater than 25% or have a material
change in senior management. Borrower will not, without at least 30 days prior
written notice, relocate its chief executive office (other than to One Bellevue
Center, 411 108th Ave NE, 12th floor, Bellevue, WA 98004), change its state of
formation (including reincorporation), change its organizational number or name
or add any new offices or business locations (such as warehouses) in which
Borrower maintains or stores over $100,000 in Collateral.

7.3 Mergers or Acquisitions. Merge or consolidate, or permit any of its
Subsidiaries to merge or consolidate, with any other Person, or acquire, or
permit any of its Subsidiaries to acquire, all or substantially all of the
capital stock or property of another Person, except where (i) no Event of
Default has occurred and is continuing or would result from such action during
the term of this Agreement and (ii) such transaction would not result in a
decrease of more than 25% of Tangible Net Worth. A Subsidiary may merge or
consolidate into another Subsidiary or into Borrower.

7.4 Indebtedness. Create, incur, assume, or be liable for any Indebtedness, or
permit any Subsidiary to do so, other than Permitted Indebtedness.

7.5 Encumbrance. Create, incur, or allow any Lien on any of its property
(including its intellectual property), or assign or convey any right to receive
income, including the sale of any Accounts, or permit any of its Subsidiaries to
do so, except for Permitted Liens, or permit any Collateral not to be subject to
the first priority security interest granted here, subject to Permitted Liens.

7.6 Distributions; Investments. Directly or indirectly acquire or own any
Person, or make any Investment in any Person, other than Permitted Investments,
or permit any of its Subsidiaries to do so. Pay any dividends or make any
distribution or payment or redeem, retire or purchase any capital stock.

7.7 Transactions with Affiliates. Directly or indirectly enter into or permit to
exist any material transaction with any Affiliate of Borrower except for
transactions that are in the ordinary course of Borrower’s business, upon fair
and reasonable terms that are no less favorable to Borrower than would be
obtained in an arm’s length transaction with a nonaffiliated Person.

7.8 Subordinated Debt. Make or permit any payment on any Subordinated Debt,
except under the terms of the Subordinated Debt, or amend any provision in any
document relating to the Subordinated Debt without Bank’s prior written consent.

 

7



--------------------------------------------------------------------------------

7.9 Compliance. Become an “investment company” or a company controlled by an
“investment company,” under the Investment Company Act of 1940 or undertake as
one of its important activities extending credit to purchase or carry margin
stock, or use the proceeds of any Credit Extension for that purpose; fail to
meet the minimum funding requirements of ERISA, permit a Reportable Event or
Prohibited Transaction, as defined in ERISA, to occur; fail to comply with the
Federal Fair Labor Standards Act or violate any other law or regulation, if the
violation could reasonably be expected to have a material adverse effect on
Borrower’s business or operations or would reasonably be expected to cause a
Material Adverse Change, or permit any of its Subsidiaries to do so.

8. EVENTS OF DEFAULT. Any one of the following is an Event of Default:

8.1 Payment Default. If Borrower fails to pay any of the Obligations within 5
Business Days after their due date, however, during such period no Credit
Extensions will be made;

8.2 Covenant Default.

(a) If Borrower fails to perform any obligation under Sections 6.2 or 6.7 or
violates any of the covenants contained in Section 7 of this Agreement,
provided, however, that failure to perform under Section 6.7 may be cured by the
pledge, within five Business Days of such failure to perform, of unrestricted,
unencumbered cash at Bank in an amount sufficient to secure the entire amount of
the Obligations (including without limitation any outstanding Letters of Credit
and Cash Management Services) then outstanding on terms satisfactory to Bank
(provided that, after such cure, Bank shall have no further obligation to make
Credit Extensions to Borrower which are not cash secured), or

(b) If Borrower fails or neglects to perform, keep, or observe any other
material term, provision, condition, covenant, or agreement contained in this
Agreement, in any of the Loan Documents, or in any other present or future
agreement between Borrower and Bank and as to any default under such other term,
provision, condition, covenant or agreement that can be cured, has failed to
cure such default within ten (10) days after the occurrence thereof; provided,
however, that if the default cannot by its nature be cured within the ten
(10) day period or cannot after diligent attempts by Borrower be cured within
such ten (10) day period, and such default is likely to be cured within a
reasonable time, then Borrower shall have an additional reasonable period (which
shall not in any case exceed thirty (30) days) to attempt to cure such default,
and within such reasonable time period the failure to have cured such default
shall not be deemed an Event of Default (provided that no Credit Extensions will
be made during such cure period);

8.3 Material Adverse Change. If there (i) occurs a material adverse change in
the business, operations, or financial condition of the Borrower, or (ii) is a
material impairment of the prospect of repayment of any portion of the
Obligations; or (iii) is a material impairment of the value or priority of
Bank’s security interests in the Collateral (the foregoing being defined as a
“Material Adverse Change”).

8.4 Attachment. If any material portion of Borrower’s assets is attached,
seized, levied on, or comes into possession of a trustee or receiver and the
attachment, seizure or levy is not removed in 10 days, or if Borrower is
enjoined, restrained, or prevented by court order from conducting a material
part of its business or if a judgment or other claim becomes a Lien on a
material portion of Borrower’s assets, or if a notice of lien, levy, or
assessment is filed against any of Borrower’s assets by any government agency
and not paid within 10 days after Borrower receives notice. These are not Events
of Default if stayed or if a bond is posted pending contest by Borrower (but no
Credit Extensions will be made during the cure period);

8.5 Insolvency. If Borrower becomes insolvent or if Borrower begins an
Insolvency Proceeding or an Insolvency Proceeding is begun against Borrower and
not dismissed or stayed within 30 days (but no Credit Extensions will be made
before any Insolvency Proceeding is dismissed);

8.6 Other Agreements. If there is a default in any agreement between Borrower
and a third party that gives the third party the right to accelerate any
Indebtedness exceeding $100,000 or that could cause a Material Adverse Change;

 

8



--------------------------------------------------------------------------------

8.7 Judgments. If a money judgment(s) in the aggregate of at least $250,000 is
rendered against Borrower and is unsatisfied and unstayed for 10 days (but no
Credit Extensions will be made before the judgment is stayed or satisfied); or

8.8 Misrepresentations. If Borrower or any Person acting for Borrower makes any
material misrepresentation or material misstatement now or later in any warranty
or representation in this Agreement or in any writing delivered to Bank or to
induce Bank to enter this Agreement or any Loan Document.

9. BANK’S RIGHTS AND REMEDIES.

9.1 Rights and Remedies. When an Event of Default occurs and continues Bank may,
without notice or demand, do any or all of the following:

(a) Declare all Obligations immediately due and payable (but if an Event of
Default described in Section 8.5 occurs all Obligations are immediately due and
payable without any action by Bank);

(b) Stop advancing money or extending credit for Borrower’s benefit under this
Agreement or under any other agreement between Borrower and Bank;

(c) Settle or adjust disputes and claims directly with account debtors for
amounts, on terms and in any order that Bank considers advisable; notify any
Person owing Borrower money of Bank’s security interest in the funds and verify
the amount of the Account. Borrower must collect all payments in trust for Bank
and, if requested by Bank, immediately deliver the payments to Bank in the form
received from the account debtor, with proper endorsements for deposit;

(d) Make any payments and do any acts it considers necessary or reasonable to
protect its security interest in the Collateral, provided such acts are
permissible under applicable law. Borrower will assemble the Collateral if Bank
requires and make it available as Bank designates. Bank may enter premises where
the Collateral is located, take and maintain possession of any part of the
Collateral, and pay, purchase, contest, or compromise any Lien which appears to
be prior or superior to its security interest and pay all expenses incurred.
Borrower grants Bank a license to enter and occupy any of its premises, without
charge, to exercise any of Bank’s rights or remedies;

(e) Apply to the Obligations any (i) balances and deposits of Borrower it holds,
or (ii) any amount held by Bank owing to or for the credit or the account of
Borrower;

(f) Ship, reclaim, recover, store, finish, maintain, repair, prepare for sale,
advertise for sale, and sell the Collateral. Bank is granted a non-exclusive,
royalty-free license or other right to use, without charge, Borrower’s labels,
Patents, Copyrights, Mask Works, rights of use of any name, trade secrets, trade
names, Trademarks, service marks, and advertising matter, or any similar
property as it pertains to the Collateral, in completing production of,
advertising for sale, and selling any Collateral and, in connection with Bank’s
exercise of its rights under this Section, Borrower’s rights under all licenses
and all franchise agreements inure to Bank’s benefit; and

(g) Dispose of the Collateral according to the Code.

Bank may place a “hold” on any account maintained with Bank and deliver a notice
of exclusive control, any entitlement order, or other directions or instructions
pursuant to any control agreement or similar agreements providing control of any
Collateral.

9.2 Power of Attorney. Effective only when an Event of Default occurs and
continues, Borrower irrevocably appoints Bank as its lawful attorney to:
(i) endorse Borrower’s name on any checks or other forms of payment or security;
(ii) sign Borrower’s name on any invoice or bill of lading for any Account or
drafts against account debtors, (iii) make, settle, and adjust all claims under
Borrower’s insurance policies; (iv) settle and adjust disputes and claims about
the Accounts directly with account debtors, for amounts and on terms Bank

 

9



--------------------------------------------------------------------------------

determines reasonable; and (v) transfer the Collateral into the name of Bank or
a third party as the Code permits. Bank may exercise the power of attorney to
sign Borrower’s name on any documents necessary to perfect or continue the
perfection of any security interest regardless of whether an Event of Default
has occurred. Bank’s appointment as Borrower’s attorney in fact, and all of
Bank’s rights and powers, coupled with an interest, are irrevocable until all
Obligations have been fully repaid and performed and Bank’s obligation to
provide Credit Extensions terminates.

9.3 Bank Expenses. If Borrower fails to pay any amount or furnish any required
proof of payment to third persons, Bank may make all or part of the payment or
obtain insurance policies required in Section 6.5, and take any action under the
policies Bank deems prudent. Any amounts paid by Bank are Bank Expenses and
immediately due and payable, bearing interest at the then applicable rate and
secured by the Collateral. No payments by Bank are deemed an agreement to make
similar payments in the future or Bank’s waiver of any Event of Default.

9.4 Bank’s Liability for Collateral. If Bank complies with reasonable banking
practices and Section 9-207 of the Code, it is not liable for: (a) the
safekeeping of the Collateral; (b) any loss or damage to the Collateral; (c) any
diminution in the value of the Collateral; or (d) any act or default of any
carrier, warehouseman, bailee, or other person. Except as provided above,
Borrower bears all risk of loss, damage or destruction of the Collateral.

9.5 Remedies Cumulative. Bank’s rights and remedies under this Agreement, the
Loan Documents, and all other agreements are cumulative. Bank has all rights and
remedies provided under the Code, by law, or in equity. Bank’s exercise of one
right or remedy is not an election, and Bank’s waiver of any Event of Default is
not a continuing waiver. Bank’s delay is not a waiver, election, or
acquiescence. No waiver is effective unless signed by Bank and then is only
effective for the specific instance and purpose for which it was given.

9.6 Demand Waiver. Borrower waives demand, notice of default or dishonor, notice
of payment and nonpayment, notice of any default, nonpayment at maturity,
release, compromise, settlement, extension, or renewal of accounts, documents,
instruments, chattel paper, and guarantees held by Bank on which Borrower is
liable.

10. NOTICES. All notices or demands by any party about this Agreement or any
other related agreement must be in writing and be personally delivered or sent
by an overnight delivery service, by certified mail, postage prepaid, return
receipt requested, or by telefacsimile to the addresses set forth at the
beginning of this Agreement. A party may change its notice address by giving the
other party written notice.

11. CHOICE OF LAW, VENUE AND JURY TRIAL WAIVER. California law governs the Loan
Documents without regard to principles of conflicts of law. Borrower and Bank
each submit to the exclusive jurisdiction of the State and Federal courts in
King County, Washington.

BORROWER AND BANK EACH WAIVE THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE
OF ACTION ARISING OUT OF ANY OF THE LOAN DOCUMENTS OR ANY CONTEMPLATED
TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS
WAIVER IS A MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS AGREEMENT.
EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.

12. GENERAL PROVISIONS.

12.1 Successors and Assigns. This Agreement binds and is for the benefit of the
successors and permitted assigns of each party. Borrower may not assign this
Agreement or any rights under it without Bank’s prior written consent which may
be granted or withheld in Bank’s discretion. Bank has the right, without the
consent of or notice to Borrower, to sell, transfer, negotiate, or grant
participation in all or any part of, or any interest in, Bank’s obligations,
rights and benefits under this Agreement.

 

10



--------------------------------------------------------------------------------

12.2 Indemnification. Borrower will indemnify, defend and hold harmless Bank and
its officers, employees, and agents against: (a) all obligations, demands,
claims, and liabilities asserted by any other party in connection with the
transactions contemplated by the Loan Documents; and (b) all losses or Bank
Expenses incurred, or paid by Bank from, following, or consequential to
transactions between Bank and Borrower (including reasonable attorneys fees and
expenses), except for losses caused by Bank’s gross negligence or willful
misconduct.

12.3 Time of Essence. Time is of the essence for the performance of all
obligations in this Agreement.

12.4 Severability of Provision. Each provision of this Agreement is severable
from every other provision in determining the enforceability of any provision.

12.5 Amendments in Writing, Integration. All amendments to this Agreement must
be in writing and signed by Borrower and Bank. This Agreement represents the
entire agreement about this subject matter, and supersedes prior negotiations or
agreements. All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Agreement
merge into this Agreement and the Loan Documents. UNDER WASHINGTON AND OREGON
LAW, MOST AGREEMENTS, PROMISES AND COMMITMENTS MADE BY THE BANK AFTER OCTOBER 3,
1989 CONCERNING LOANS AND OTHER CREDIT EXTENSIONS WHICH ARE NOT FOR PERSONAL,
FAMILY OR HOUSEHOLD PURPOSES OR SECURED SOLELY BY THE BORROWER’S RESIDENCE MUST
BE IN WRITING, EXPRESS CONSIDERATION AND BE SIGNED BY US TO BE ENFORCEABLE.

12.6 Counterparts. This Agreement may be executed in any number of counterparts
and by different parties on separate counterparts, each of which, when executed
and delivered, are an original, and all taken together, constitute one
Agreement.

12.7 Survival. All covenants, representations and warranties made in this
Agreement continue in full force while any Obligations remain outstanding. The
obligations of Borrower in Section 12.2 to indemnify Bank will survive until all
statutes of limitations for actions that may be brought against Bank have run.

12.8 Effect of Amendment and Restatement. This Agreement is intended to and does
completely amend and restate, without novation, that certain Loan and Security
Agreement between Bank and Borrower dated as of September 20, 2002, as amended
(the “Original Agreement”). All security interests granted under the Original
Agreement are hereby confirmed and ratified and shall continue to secure all
Obligations under this Agreement.

12.9 Confidentiality. In handling any confidential information, Bank will
exercise the same degree of care that it exercises for its own proprietary
information, but disclosure of information may be made (i) to Bank’s
subsidiaries or affiliates in connection with their business with Borrower,
(ii) to prospective transferees or purchasers of any interest in the loans
(provided, however, Bank shall use commercially reasonable efforts in obtaining
such prospective transferee or purchasers agreement of the terms of this
provision), (iii) as required by law, regulation, subpoena, or other order,
(iv) as required in connection with Bank’s examination or audit and (v) as Bank
considers appropriate exercising remedies under this Agreement. Confidential
information does not include information that either: (a) is in the public
domain or in Bank’s possession when disclosed to Bank, or becomes part of the
public domain after disclosure to Bank; or (b) is disclosed to Bank by a third
party, if Bank does not know that the third party is prohibited from disclosing
the information. Borrower and Bank have entered into a Mutual Confidentiality
Agreement, dated August 20, 2002, such agreement shall remain in full force and
effect.

12.10 Attorneys’ Fees, Costs and Expenses. In any action or proceeding between
Borrower and Bank arising out of the Loan Documents, the prevailing party will
be entitled to recover its reasonable attorneys’ fees and other reasonable costs
and expenses incurred, in addition to any other relief to which it may be
entitled.

 

11



--------------------------------------------------------------------------------

13. DEFINITIONS.

13.1 Definitions. In this Agreement:

“Accounts” are all existing and later arising accounts, contract rights, and
other obligations owed Borrower in connection with its sale or lease of goods
(including licensing software and other technology) or provision of services,
all credit insurance, guaranties, other security and all merchandise returned or
reclaimed by Borrower and Borrower’s Books relating to any of the foregoing, as
such definition may be amended from time to time according to the Code.

“Advance” or “Advances” is a loan advance (or advances) under the Committed
Revolving Line (excluding, unless otherwise indicated, any Advances which have
been converted to a Term Loan).

“Affiliate” of a Person is a Person that owns or controls directly or indirectly
the Person, any Person that controls or is controlled by or is under common
control with the Person, and each of that Person’s senior executive officers,
directors, partners and, for any Person that is a limited liability company,
that Person’s managers and members.

“Bank Expenses” are all audit fees and expenses and reasonable costs and
expenses (including reasonable attorneys’ fees and expenses) for preparing,
negotiating, administering, defending and enforcing the Loan Documents
(including appeals or Insolvency Proceedings).

“Borrower’s Books” are all Borrower’s books and records including ledgers,
records regarding Borrower’s assets or liabilities, the Collateral, business
operations or financial condition and all computer programs or discs or any
equipment containing the information.

“Business Day” is any day that is not a Saturday, Sunday or a day on which the
Bank is closed.

“Cash Management Services” are defined in Section 2.1.4.

“Code” is the California Uniform Commercial Code, as applicable.

“Collateral” is the property described on Exhibit A.

“Committed Revolving Line” is an Advance of up to $1,000,000, provided that,
after Borrower has complied with Section 6.6, “Committed Revolving Line” shall
mean an Advance of up to $3,000,000.

“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (i) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation directly
or indirectly guaranteed, endorsed, co-made, discounted or sold with recourse by
that Person, or for which that Person is directly or indirectly liable; (ii) any
obligations for undrawn letters of credit for the account of that Person; and
(iii) all obligations from any interest rate, currency or commodity swap
agreement, interest rate cap or collar agreement, or other agreement or
arrangement designated to protect a Person against fluctuation in interest
rates, currency exchange rates or commodity prices; but “Contingent Obligation”
does not include endorsements in the ordinary course of business. The amount of
a Contingent Obligation is the stated or determined amount of the primary
obligation for which the Contingent Obligation is made or, if not determinable,
the maximum reasonably anticipated liability for it determined by the Person in
good faith; but the amount may not exceed the maximum of the obligations under
the guarantee or other support arrangement.

“Copyrights” are all copyright rights, applications or registrations and like
protections in each work or authorship or derivative work, whether published or
not (whether or not it is a trade secret) now or later existing, created,
acquired or held.

 

12



--------------------------------------------------------------------------------

“Credit Extension” is each Advance, Equipment Advance, Term Loan, Letter of
Credit, Non-Formula Equipment Advance, the Cash Management Services, or any
other extension of credit by Bank for Borrower’s benefit.

“EBITDA Loss” means a loss of earnings before interest, taxes, depreciation and
amortization. At Bank’s discretion, the EBITDA Loss calculation will be adjusted
following extraordinary expenses or income associated with one-time charges such
as merger and acquisition expenses, restructuring charges, or sales of assets or
discontinued business lines.

“Effective Date” is the date Bank executes this Agreement.

“Equipment” is all present and future machinery, equipment, tenant improvements,
furniture, fixtures, vehicles, tools, parts and attachments in which Borrower
has any interest.

“Equipment Advance” is defined in Section 2.1.

“Equipment Maturity Date” is defined in Section 2.1.1.

“ERISA” is the Employment Retirement Income Security Act of 1974, and its
regulations.

“Final Payment” is a payment (in addition to and not a substitution for the
regular monthly payments of principal plus accrued interest) due on the
Equipment Maturity Date for such Equipment Advance equal to the original amount
of such Equipment Advance (which constituted $615,016.19) multiplied by the
Final Payment Percentage.

“Final Payment Percentage” is, for each Equipment Advance, 3%.

“GAAP” is generally accepted accounting principles.

“Guarantor” is any present or future guarantor of the Obligations.

“Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations and
(d) Contingent Obligations.

“Insolvency Proceeding” are proceedings by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

“Intellectual Property” is all of Borrower’s:

(a) Copyrights, Trademarks, Patents, and Mask Works including amendments,
renewals, extensions, and all licenses or other rights to use and all license
fees and royalties from the use;

(b) Any trade secrets and any intellectual property rights in computer software
and computer software products now or later existing, created, acquired or held;

(c) All design rights which may be available to Borrower now or later created,
acquired or held;

 

13



--------------------------------------------------------------------------------

(d) Any claims for damages (past, present or future) for infringement of any of
the rights above, with the right, but not the obligation, to sue and collect
damages for use or infringement of the intellectual property rights above;

All proceeds and products of the foregoing, including all insurance, indemnity
or warranty payments.

“Inventory” is present and future inventory in which Borrower has any interest,
including merchandise, raw materials, parts, supplies, packing and shipping
materials, work in process and finished products intended for sale or lease or
to be furnished under a contract of service, of every kind and description now
or later owned by or in the custody or possession, actual or constructive, of
Borrower, including inventory temporarily out of its custody or possession or in
transit and including returns on any accounts or other proceeds (including
insurance proceeds) from the sale or disposition of any of the foregoing and any
documents of title.

“Investment” is any beneficial ownership of (including stock, partnership
interest or other securities) any Person, or any loan, advance or capital
contribution to any Person.

“Letter of Credit” is defined in Section 2.1.3.

“Lien” is a mortgage, lien, deed of trust, charge, pledge, security interest or
other encumbrance.

“Loan Documents” are, collectively, this Agreement, any note, or notes or
guaranties executed by Borrower or Guarantor, and any other present or future
agreement between Borrower and/or for the benefit of Bank in connection with
this Agreement, all as amended, extended or restated.

“Make-Whole Premium” is an amount equal to 1% of the prepaid amount of the
Non-Formula Equipment Advance.

“Mask Works” are all mask works or similar rights available for the protection
of semiconductor chips, now owned or later acquired.

“Material Adverse Change” is defined in Section 8.3.

“Obligations” are debts, principal, interest, Bank Expenses and other amounts
Borrower owes Bank now or later, including cash management services, letters of
credit and foreign exchange contracts, if any and including interest accruing
after Insolvency Proceedings begin and debts, liabilities, or obligations of
Borrower assigned to Bank.

“Patents” are patents, patent applications and like protections, including
improvements, divisions, continuations, renewals, reissues, extensions and
continuations-in-part of the same.

“Permitted Indebtedness” is:

(a) Borrower’s indebtedness to Bank under this Agreement or any other Loan
Document;

(b) Indebtedness existing on the Effective Date and shown on the Schedule;

(c) Subordinated Debt;

(d) Indebtedness to trade creditors incurred in the ordinary course of business;
and

(e) Indebtedness secured by Permitted Liens.

 

14



--------------------------------------------------------------------------------

“Permitted Investments” are:

(a) Investments shown on the Schedule and existing on the Effective Date; and

(b) (i) marketable direct obligations issued or unconditionally guaranteed by
the United States or its agency or any State maturing within 1 year from its
acquisition, (ii) commercial paper maturing no more than 1 year after its
creation and having the highest rating from either Standard & Poor’s Corporation
or Moody’s Investors Service, Inc., and (iii) Bank’s certificates of deposit
issued maturing no more than 1 year after issue.

“Permitted Liens” are:

(a) Liens existing on the Effective Date and shown on the Schedule or arising
under this Agreement or other Loan Documents;

(b) Liens for taxes, fees, assessments or other government charges or levies,
either not delinquent or being contested in good faith and for which Borrower
maintains adequate reserves on its Books, if they have no priority over any of
Bank’s security interests;

(c) Purchase money Liens (i) on Equipment acquired or held by Borrower or its
Subsidiaries incurred for financing the acquisition of the Equipment, or
(ii) existing on equipment when acquired, if the Lien is confined to the
property and improvements and the proceeds of the equipment;

(d) Licenses or sublicenses granted in the ordinary course of Borrower’s
business and any interest or title of a licensor or under any license or
sublicense, if the licenses and sublicenses permit granting Bank a security
interest;

(e) Leases or subleases granted in the ordinary course of Borrower’s business,
including in connection with Borrower’s leased premises or leased property;

(f) Liens incurred in the extension, renewal or refinancing of the indebtedness
secured by Liens described in (a) through (c), but any extension, renewal or
replacement Lien must be limited to the property encumbered by the existing Lien
and the principal amount of the indebtedness may not increase.

“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company association, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.

“Prime Rate” is Bank’s most recently announced “prime rate,” even if it is not
Bank’s lowest rate.

“Responsible Officer” is each of the Chief Executive Officer, the President, the
Chief Financial Officer and the Controller of Borrower.

“Revolving Maturity Date” is December 28, 2005.

“Rights”, as applied to the Collateral, means the Borrower’s rights and
interests in, and powers with respect to, that Collateral, whatever the nature
of those rights, interests and powers and, in any event, including Borrower’s
power to transfer rights in such Collateral to Bank.

“Schedule” is any attached schedule of exceptions.

 

15



--------------------------------------------------------------------------------

“Subordinated Debt” is debt incurred by Borrower subordinated to Borrower’s
indebtedness owed to Bank and which is reflected in a written agreement in a
manner and form acceptable to Bank and approved by Bank in writing.

“Subsidiary” is for any Person, or any other business entity of which more than
50% of the voting stock or other equity interests is owned or controlled,
directly or indirectly, by the Person or one or more Affiliates of the Person.

“Tangible Net Worth” is, on any date, the consolidated total assets of Borrower
and its Subsidiaries minus, (i) any amounts attributable to (a) goodwill,
(b) intangible items such as unamortized debt discount and expense, patents,
trade and service marks and names, copyrights and research and development
expenses except prepaid expenses, and (c) reserves not already deducted from
assets, and (ii) Total Liabilities.

“Term Loan Conversion Date” means the date on which Advances are converted into
a Term Loan pursuant to Section 2.1.2 hereof.

“Total Liabilities” is on any day, obligations that should, under GAAP, be
classified as liabilities on Borrower’s consolidated balance sheet, including
all Indebtedness, and current portion Subordinated Debt allowed to be paid, but
excluding all other Subordinated Debt.

“Trademarks” are trademark and servicemark rights, registered or not,
applications to register and registrations and like protections, and the entire
goodwill of the business of Assignor connected with the trademarks.

 

BORROWER:     BANK: DRUGSTORE.COM, INC.     SILICON VALLEY BANK By:   /s/ Robert
Barton     By:   /s/ Annette Sager Title:   CFO     Title:   Vice President    
  Effective Date: December 29, 2004

 

16



--------------------------------------------------------------------------------

EXHIBIT A

The Collateral consists of all of Borrower’s right, title and interest in and to
the following whether owned now or hereafter arising and whether the Borrower
has rights now or hereafter has rights therein and wherever located:

All goods and equipment now owned or hereafter acquired, including, without
limitation, all machinery, fixtures, vehicles (including motor vehicles and
trailers), and any interest in any of the foregoing, and all attachments,
accessories, accessions, replacements, substitutions, additions, and
improvements to any of the foregoing, wherever located;

All inventory, now owned or hereafter acquired, including, without limitation,
all merchandise, raw materials, parts, supplies, packing and shipping materials,
work in process and finished products including such inventory as is temporarily
out of Borrower’s custody or possession or in transit and including any returns
upon any accounts or other proceeds, including insurance proceeds, resulting
from the sale or disposition of any of the foregoing and any documents of title
representing any of the above;

All contract rights and general intangibles (as such definitions may be amended
from time to time according to the Code), now owned or hereafter acquired,
including, without limitation, goodwill, trademarks, servicemarks, trade styles,
trade names, patents, patent applications, leases, license agreements, franchise
agreements, blueprints, drawings, purchase orders, customer lists, route lists,
infringements, claims, computer programs, computer discs, computer tapes,
literature, reports, catalogs, design rights, income tax refunds, payments of
insurance and rights to payment of any kind;

All now existing and hereafter arising accounts, contract rights, royalties,
license rights and all other forms of obligations owing to Borrower arising out
of the sale or lease of goods, the licensing of technology or the rendering of
services by Borrower (as such definitions may be amended from time to time
according to the Code) whether or not earned by performance, and any and all
credit insurance, insurance (including refund) claims and proceeds, guaranties,
and other security therefor, as well as all merchandise returned to or reclaimed
by Borrower;

All documents, cash, deposit accounts, securities, securities entitlements,
securities accounts, investment property, financial assets, letters of credit,
letter of credit rights, certificates of deposit, instruments and chattel paper
and electronic chattel paper now owned or hereafter acquired and Borrower’s
Books relating to the foregoing; and

All Borrower’s Books relating to the foregoing and any and all claims, rights
and interests in any of the above and all substitutions for, additions and
accessions to and proceeds thereof.

Notwithstanding the foregoing, the Collateral shall not include any copyrights,
patents, trademarks, servicemarks and applications therefor, now owned or
hereafter acquired, or any claims for damages by way of any past, present and
future infringement of any of the foregoing (collectively, the “Intellectual
Property”); provided, however, that the Collateral shall include all accounts
and general intangibles that consist of rights to payment and proceeds from the
sale, licensing or disposition of all or any part, or rights in, the foregoing
(the “Rights to Payment”). Notwithstanding the foregoing, if a judicial
authority (including a U.S. Bankruptcy Court) holds that a security interest in
the underlying Intellectual Property is necessary to have a security interest in
the Rights to Payment, then the Collateral shall automatically, and effective as
of the Closing Date, include the Intellectual Property to the extent necessary
to permit perfection of Bank’s security interest in the Rights to Payment.

Borrower and Bank are parties to that certain negative pledge arrangement,
whereby Borrower, in connection with Bank’s loan or loans to Borrower, has
agreed, among other things, not to sell, transfer, assign, mortgage, pledge,
lease grant a security interest in, or encumber any of its Intellectual
Property, without Bank’s prior written consent.

 

17



--------------------------------------------------------------------------------

EXHIBIT B

LOAN PAYMENT/ADVANCE REQUEST FORM

DEADLINE FOR SAME DAY PROCESSING IS 12:00 P.S.T.

 

Fax To:    Date:                         

¨ LOAN PAYMENT:

DRUGSTORE.COM, INC. (Borrower)

 

From Account #                                        
                                        To Account
#                                                                             
(Deposit Account #)    (Loan Account #)

Principal $                                        
                                 and/or Interest
$                                                                         

All Borrower’s representation and warranties in the Amended and Restated Loan
and Security Agreement are true, correct and complete in all material respects
up to and including the date of the transfer request for a loan payment, but
those representations and warranties expressly referring to another date shall
be true, correct and complete in all material respects as of that date:

Authorized Signature:                                      
                                       Phone
Number:                                

¨ LOAN ADVANCE:

Complete Outgoing Wire Request section below if all or a portion of the funds
from this loan advance are for an outgoing wire.

 

From Account #                                        
                                        To Account
#                                                                             
(Loan Account #)    (Deposit Account #)

Amount of Advance $                    

All Borrower’s representation and warranties in the Amended and Restated Loan
and Security Agreement are true, correct and complete in all material respects
up to and including the date of the transfer request for an advance, but those
representations and warranties expressly referring to another date shall be
true, correct and complete in all material respects as of that date:

Authorized Signature:                                      
                                       Phone
Number:                                

OUTGOING WIRE REQUEST

Complete only if all or a portion of funds from the loan advance above are to be
wired.

Deadline for same day processing is 12:00pm, P.S.T.

 

Beneficiary Name:                                         
                                    Amount of Wire:
$                                                                         
Beneficiary Bank:                                         
                                     Account Number:
                                                                           City
and State:                                         
                                          Beneficiary Bank Transit (ABA) #:    
                                      Beneficiary Bank Code (Swift, Sort, Chip,
etc.):                             (For International Wire Only) Intermediary
Bank:                                                                          
   Transit (ABA) #:                                                             
     For Further Credit to:                                         
                                        
                                                                             
Special Instruction:                                         
                                        
                                                                                
 

By signing below, I (we) acknowledge and agree that my (our) funds transfer
request shall be processed in accordance with and subject to the terms and
conditions set forth in the agreements(s) covering funds transfer service(s),
which agreements(s) were previously received and executed by me (us).

Authorized Signature:                                         
                                2nd Signature (If Required):
                                                          Print Name/Title:
                                                                              
   Print Name/Title:                                         
                                  Telephone #
                                        
                                                  Telephone #
                                        
                                          

 

18



--------------------------------------------------------------------------------

EXHIBIT C

COMPLIANCE CERTIFICATE

 

TO:    SILICON VALLEY BANK    3003 Tasman Drive    Santa Clara, CA 95054 FROM:
   DRUGSTORE.COM, INC.

The undersigned Responsible Officer of DRUGSTORE.COM, INC. (“Borrower”)
certifies that under the terms and conditions of the Amended and Restated Loan
and Security Agreement between Borrower and Bank (the “Agreement”), (i) Borrower
is in complete compliance for the period ending                          with
all required covenants except as noted below and (ii) all representations and
warranties in the Agreement are true and correct in all material respects on
this date. In addition, the undersigned certifies that (i) Borrower and each
Subsidiary has timely filed all required tax returns and paid, or made adequate
provision to pay, all material taxes, except those being contested in good faith
with adequate reserves under GAAP and (ii) no liens has been levied or claims
made against Borrower or any of its Subsidiaries relating to unpaid employee
payroll or benefits which Borrower has not previously notified in writing to
Bank. In addition, the undersigned certifies that Borrower, and each Subsidiary,
has timely filed all required tax returns and paid, or made adequate provision
to pay, all material taxes, except those being contested in good faith with
adequate reserves under GAAP. Attached are the required documents supporting the
certification. The Officer certifies that these are prepared in accordance with
Generally Accepted Accounting Principles (GAAP) consistently applied from one
period to the next except as explained in an accompanying letter or footnotes.
The Responsible Officer acknowledges that no borrowings may be requested at any
time or date of determination that Borrower is not in compliance with any of the
terms of the Agreement, and that compliance is determined not just at the date
this certificate is delivered.

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant

  

Required

   Complies

Monthly financial statements + CC

  

Monthly within 30 days

   Yes    No

Annual (Audited)

  

FYE within 120 days

   Yes    No

10-Q, 10-K and 8-K

  

Within 5 days after filing with SEC

   Yes    No

Financial Covenant

  

Required

  

Actual

   Complies

Maximum Trailing 3 Mo. EBITDA Loss

  

$3,500,000

  

$                    

   Yes    No

Minimum Cash

  

$15,000,000

  

$                    

   Yes    No

Borrower only has deposit accounts located at the following
institutions:                    .

 

Comments Regarding Exceptions: See Attached.     BANK USE ONLY      

Received by:

     Sincerely,       AUTHORIZED SIGNER      

Date:

 

DRUGSTORE.COM, INC.

            

Verified:

           AUTHORIZED SIGNER

SIGNATURE

            

Date:

       

TITLE

    Compliance Status:                                       
             Yes        No               

DATE

     

 

19